IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0801
                            Filed February 20, 2019


JOHN WILLIAM ANDERSON,
     Plaintiff-Appellant,

vs.

UNIVERSITY OF IOWA and BOARD OF REGENTS, STATE OF IOWA,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, David May, Judge.



      John Anderson appeals the grant of summary judgment in favor of

defendants. AFFIRMED.



      John Anderson, Tama, pro se appellant.

      Thomas J. Miller, Attorney General, and George A. Carroll, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., and Mullins and McDonald, JJ.
                                          2


DOYLE, Presiding Judge.

       On June 28, 2017, John Anderson filed a “Petition” in the Iowa District Court

for Polk County asking for permission to refile a lawsuit he had previously filed in

the Johnson County district court.       Defendants filed a motion for summary

judgment asserting Johnson’s claims were barred by the doctrine of res judicata

and the applicable statute of limitations. In its order granting summary judgment

in favor of the defendants, the district court found:

               In this case, Plaintiff John Anderson requests “permission to
       refile” a lawsuit he previously litigated and lost in the Iowa District
       Court for Johnson County (CVCV075098) and in the Iowa Supreme
       Court (15-1768).[1] See Petition, p. 1 (06/28/2017) (“Plaintiff is asking
       the Polk County district Court for permission to refile.”); see generally
       id. pp. 1-2 (using the term “refile” or “refiling” at least five times).
               Defendants have moved for summary judgment. They claim
       Mr. Anderson’s suit is barred by res judicata. Under that doctrine,
       “[a]n adjudication in a prior action between the same parties on the
       same claim is final as to all issues that could have been presented
       to the court for determination.” Pavone v. Kirke, 807 N.W.2d 828,
       835–36 (Iowa 2011). A plaintiff cannot bring two lawsuits to redress
       “the same wrong.” Id.
               The Court agrees with Defendants. This case involves the
       same parties as the Johnson County case. Moreover, as Mr.
       Anderson properly conceded at oral argument, both cases are about
       the same wrongs, namely, the University of Iowa’s alleged
       mistreatment of Mr. Anderson, including certain offensive e-mails.
       Therefore, res judicata applies.

Upon our review, we agree with the district court. We affirm without opinion

pursuant to Iowa Rule of Appellate Procedure 6.1203(a) and (d).

       AFFIRMED.




1
 The Johnson County suit was filed in 2012 and dismissed after summary judgment was
granted in favor of defendants on September 23, 2015. Johnson’s appeal was dismissed
by the supreme court on September 23, 2016.